DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Response to Amendment
Claims 16 and 27 have been amended. Claims 1-15 and 21 have been canceled. Claims 16-20 and 22-33 are pending. 

Response to Arguments
Summary of the applicant’s argument (see remarks, pages 8-10):
Support for the amendments to Claim 16 is paragraphs [0073], [0086]-[0087], [0126], and [0131] of the published application.

Botvich does not cure the deficiencies in Chan. No combination of Chan and
Botvich discloses or suggests every feature recited in amended Claim 16. 

Response:
Paragraphs [0073], [0086]-[0087], [0126], and [0131] of the published application:
[0073] As described above, the generator APG is configured to generate the flow of artificial packets APF. The artificial packets of the flow APF as generated by the generator APG are preferably configured to be identifiable by each measurement point MP1, MP2, namely to be distinguishable from the data packets of the packet flow PF by the measurement points MP1, MP2. Different techniques may be used for making the artificial packets identifiable by the measurement points MP1, MP2. According to a variant, the generator APG preferably marks the artificial packets, namely it sets one or more bits of their header to a value different from that of the data packets of the packet flow PF. According to another variant, generator APG writes an identifier in the payload of each artificial packet. The identifier may be either the same for all the artificial packets, in which case the identifier merely allows the measurement the identifier may comprise a sequence number), in which case a unique identification of each single artificial packet is enabled. According to a still further embodiment, the artificial packets may comprise in their header a dedicated source address or destination address, which enables the measurement points MP1, MP2 to identify the artificial packets by applying a suitable address filter.
[0086] Then, each measurement point MP1, MP2 preferably identifies the packets (artificial packets and data packets) of the aggregated packet flow PF' in the copy of the received traffic (step 301), e.g. using an address filtering technique (source or destination address). Upon identification of each packet of the aggregated packet flow PF', each measurement point MP1, MP2 preferably stores only the timestamps relating to the artificial packets and data packets of the aggregated packet flow PF'. The other timestamps generated at step 300 are preferably discarded. 
[0087] The measurement point MP1, MP2 then preferably determines whether the packet is an artificial packet or a data packet (step 302). As discussed above, the identification step 302 may be carried out by different known identification techniques (for example marking, identifier in the artificial packets' payload, source or destination address filtering).
[0126] Since, in general, other packet flows are transmitted in the radio access system 1 between the base station 10 and the packet gateways, in order to implement the performance measurement method the measurement points MP1, MP2 preferably filter out the aggregated packet flow PF' from the other packet flows, e.g. using an address filter (source address or destination address).
address filter.

As seen above, sets one or more bits of their header to a value different from that of the data packets, writes an identifier in the payload, identifier may comprise a sequence number, in their header a dedicated source address or destination address, source or destination address. 

The applicant has stated that: Chan describes test packets that have a common source address and a common destination address (Chan at [0060]). Chan describes a filter in a probe that determines whether a packet is a test packet based on a sequence number inserted into the payload of the packet (Chan [0056] and [0060]). Filtering performed in Chan is filtering based on sequence numbers in packet payloads and not filtering based on packet addresses. 

As seen above, common source address and a common destination address, sequence number inserted into the payload of the packet; are disclosed - same as the invention’s disclosure. 

The applicant has stated that:  Filtering performed in Chan is filtering based on sequence numbers in packet payloads and not filtering based on packet addresses.


Chan [0056] and [0060]:
[0056] A user interface, e.g., a graphical user interface (GUI), may be implemented as part of the measurement unit 120 or separately. The user interface allows a user to select the probes 110 to be used, to set the filters at those probes 110, and to set measurement options. The user interface also receives results from the measurement unit 120 and provides those results to the user.
[0060] Accordingly, all the test packets in the flow have a common source address and destination address. On the other hand, the test packets in the flow may be uniquely identified by an attribute that varies from test packet to test packet within the flow, such as an identifier or a sequence number. For example, in addition to the identifier, sequence number, and checksum examples described heretofore with respect to the first embodiment, the traffic generator 350 may insert a sequence number into the payload of the test packets. Such an attribute is used to distinguish predetermined test packets, which serve as trigger packets, from other test packets in the flow. As described heretofore, the probes 110 are each configured with a flow filter that defines the flow of interest, in this embodiment, the flow of test packets, and a trigger filter that defines the trigger packets in the flow, in this embodiment, the predetermined test packets.

	
	As seen above, both Chan and the invention, disclose the same embodiments. 

Page 12, line 24 - page 13, line 14, of the invention’s specification, as filed, states:
As described above, the generator APG is configured to generate the flow of artificial packets APF. The artificial packets of the flow APF as generated by the generator APG are preferably configured to be identifiable by each measurement point MP1, MP2, namely to be distinguishable from the data packets of the packet flow PF by the measurement points MP1, MP2. Different techniques may be used for making the artificial packets identifiable by the measurement points MP1, MP2. According to a variant, the generator APG preferably marks the artificial packets, namely it sets one or more bits of their header to a value different from that of the data packets of the packet flow PF. According to another variant, generator APG writes an identifier in the payload of each artificial packet. The identifier may be either the same for all the artificial packets, in which case the identifier merely allows the measurement points MP1, MP2 distinguishing artificial packets from data packets. Alternatively, the identifier may be unique for each artificial packet (for instance, the identifier may comprise a sequence number), in which case a unique identification of each single artificial packet is enabled. According to a still further embodiment, the artificial packets may comprise in their header a dedicated source address or destination address, which enables the measurement points MP1, MP2 to identify the artificial packets by applying a suitable address filter.
Chan teaches ([0060] test packets in the flow have a common source address and destination address. test packets in the flow may be uniquely identified by an attribute that varies from test packet to test packet within the flow, such as an identifier or a sequence number). ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. The least significant bits of the header field or payload sequence are set by the filter).

	As seen above, the invention and Chan, utilize the same technique. 

Claim Interpretation
Claim 30 is directed to the statutory class of “A non-transitory computer readable medium”, which is e.g. an article of manufacture; This Claim also depends on the method of claim 16; which is of a different statutory class, e.g. a process. 
There is case law which permits a dependent claim of a different statutory class to depend on an independent claim of another statutory class.
The above Claim is interpreted under the above case law, and is therefore, not rejected. 
The term “artificial packets”, in the claims, are interpreted as to referring to “artificial packets that do not carry user traffic” and this type of packet consists of “artificial packets based on a dedicated source address or destination address included in the artificial packets”.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20140328206 A1) in view of Botvich (US 20080137540 A1).

Examiner note: Chan discloses both passive and active techniques. FIG. 2 and FIG. 4 display these techniques. In active measurements, test packets are utilized. In passive measurements a trigger packet, i.e., a predetermined packet, in the flow is utilized. Both test packets and the triggering packets are mapped to the artificial packets of the invention.

Claim 16: Chan teaches a method for performing a performance measurement on a packet flow of data packets transmitted along a path through a packet switched communication network, the packet flow carrying user traffic (e.g. FIG. 2 and FIG. 4), the method comprising: a) generating a flow of artificial packets that do not carry user traffic (e.g. FIG. 3:350), the flow of artificial packets being generated with a packet rate set according to a desired measurement granularity ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. The least significant bits of the header field or payload sequence are set by the filter, so that the trigger packets are more evenly spaced. Preferably, at least the 5 least significant bits are set to provide a trigger frequency of at most 1/32. Examiner note: the trigger frequency of at most 1/32, is disclosed. Hence, at most 1 out of every 32 packets, may be a trigger packet, artificial packet); b) after generating the flow of artificial packets, aggregating the flow of artificial packets with the packet flow at a node of the communication network located along the path, to provide an aggregated packet flow which is transmitted along at least a length of the path starting from the node (e.g. FIG. 3:130); c) at a aggregating, providing a first raw performance measurement indicative of actual positions of the artificial packets in the aggregated packet flow, the first measurement point identifying the artificial packets from packets of the packet flow using address filtering ([0060] test packets in the flow have a common source address and destination address; test packets in the flow may be uniquely identified by an attribute that varies from test packet to test packet within the flow, such as an identifier or a sequence number) (e.g. FIG. 3:110 Probe 1); d) at a second measurement point located along the length of the path and downstream of said aggregating and said first measurement point, providing a second raw performance measurement indicative of actual positions of the artificial packets in the aggregated packet flow, the second measurement point identifying the artificial packets from the packets of the packet flow using address filtering ([0060] test packets in the flow have a common source address and destination address; test packets in the flow may be uniquely identified by an attribute that varies from test packet to test packet within the flow, such as an identifier or a sequence number) (e.g. FIG. 3:110 Probe 2); and e) performing a performance measurement of the packet flow using the first and second raw performance measurements (e.g. FIG. 3:120). 
But not the underlined feature, above, namely, aggregating;
Chan does not explicitly teach aggregating. 
Disclosed by Botvich ([0051] 1-layer scenario in which the router preceding the probe has a first in first out FIFO scheduler. FIG. 4, where in addition to traffic from routers R2, R3 and R4, an additional traffic stream is provided comprising a series of reference packets entering onto the network at a first location, i.e. into the router R1, reference traffic. [0052] FIG. 5. In artificial packets of the invention).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to combine Botvich with Chan; the motivation is to provide accurate measurement and estimation of Bandwidth Requirement that will guarantee Quality of Service targets (e.g. see Botvich [0011]- [0015]).
Therefore, the combination of Botvich with Chan, meets the combination of the above limitations.

Claim 17: Chan in view of Botvich teaches the method according to claim 16, and a) comprises configuring the artificial packets so that they are distinguishable from data packets of the packet flow by the first measurement point and by the second measurement point (e.g. FIG. 3:350. In Chan). 

Claim 18: Chan in view of Botvich teaches the method according to claim 17, and a) comprises writing an identifier in each one of the artificial packets ([0060] test packets in the flow have a common source address and destination address. test packets in the flow may be uniquely identified by an attribute that varies from test packet to test packet within the flow, such as an identifier or a sequence number. In Chan). 

Claim 19: Chan in view of Botvich teaches the method according to claim 16, and a) comprises writing the destination address in the artificial packets such that the artificial packets follow the at least a length of the path of the packet flow starting from the node ([0060] test packets in the flow have a common source address and destination address. In Chan). 

Claim 20: Chan in view of Botvich teaches the method according to claim 16, and the artificial packets and data packets of the packet flow have a same format ([0062] With reference to FIG. 4, a second embodiment of a method 400 for measuring packet loss is used for active measurements and may be implemented using the system 300 of FIG. 3. At step 401, a flow of test packets is generated by the traffic generator 350. At step 402, the flow of test packets is identified at each of first and second locations in the network 140 under test, by first and second probes 110. At step 404, the test packets in the flow are counted at each of the first and second locations, by the first and second probes 110, to provide first and second packet counts, respectively. At step 406, a trigger packet, i.e., a predetermined test packet, in the flow is identified at each of the first and second locations, by the first and second probes 110. At step 408, the first and second packet counts are latched, by the first and second probes 110, upon identifying the trigger packet at each of the first and second locations, respectively, to provide latched first and second packet counts, which correspond to the same test packets in the flow. At step 410, the latched first and second packet counts are compared, by the measurement unit 120, to measure packet loss between the first and second locations. In Chan). 



Claim 23: Chan in view of Botvich teaches the method according to claim 16, and c) is performed by the first measurement point at the node at which the aggregating is performed, the first raw performance measurement being indicative of actual positions of the artificial packets in the aggregated packet flow as transmitted by the node at which the aggregating is performed (e.g. FIG. 3:110 Probe 1. In Chan). 

Claim 24: Chan in view of Botvich teaches the method according to claim 16, and each one of c) and d) comprises identifying each packet of the aggregated packet flow by applying an address filtering ([0060] test packets in the flow have a common source address and destination address. In Chan). 

Claim 25: Chan in view of Botvich teaches the method according to claim 22, and each one of c) and d) comprises identifying each artificial packet in the aggregated packet flow, and wherein each one of the providing the first raw performance measurement and the providing the second raw performance measurement comprises providing, for each identified artificial 

Claim 26: Chan in view of Botvich teaches the method according to claim 25, and e) comprises measuring at least one of: a one-way delay of each artificial packet; a jitter of the flow of artificial packets; a packet loss of the flow of artificial packets; a packet loss of the packet flow; an average one-way delay of each block of data packets of the packet flow; an average jitter of the packet flow; or a throughput of the packet flow ([0062] measuring packet loss. In Chan). 

Claim 27: Chan teaches a system for performing a performance measurement on a packet flow of data packets transmitted along a path through a packet switched communication network, the packet flow carrying user traffic (e.g. FIG. 1-4), the system comprising: a) an artificial packet generator configured to generate a flow of artificial packets that do not carry user traffic (e.g. FIG. 3:350), the flow of artificial packets being generated with a packet rate set according to a desired measurement granularity ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. The least significant bits of the header artificial packet); b) a packet aggregator implemented at a node located along the path and configured to aggregate the flow of artificial packets generated by the artificial packet generator with the packet flow, to provide an aggregated packet flow which is transmitted along at least a length of the path starting from the node (e.g. FIG. 3:130); c) a first measurement point located along the length of the path downstream of the packet aggregator and configured to provide a first raw performance measurement indicative of actual positions of the artificial packets in the aggregated packet flow, the first measurement point identifying the artificial packets from packets of the packet flow using address filtering ([0060] test packets in the flow have a common source address and destination address; test packets in the flow may be uniquely identified by an attribute that varies from test packet to test packet within the flow, such as an identifier or a sequence number) (e.g. FIG. 3:110 Probe 1); d) a second measurement point located along the length of the path downstream of the first measurement point and configured to provide a second raw performance measurement indicative of actual positions of the artificial packets in the aggregated packet flow, the second measurement point identifying the artificial packets from the packets of the packet flow using address filtering ([0060] test packets in the flow have a common source address and destination address; test packets in the flow may be uniquely identified by an attribute that varies from test packet to test packet within the flow, such as an identifier or a sequence number)  (e.g. FIG. 3:110 Probe 2); and e) a management server 
But not the underlined feature, above, namely, system and aggregator;
Chan does not explicitly teach system and aggregator. 
Disclosed by Botvich ([0049] system. [0051] 1-layer scenario in which the router preceding the probe has a first in first out FIFO scheduler. FIG. 4, where in addition to traffic from routers R2, R3 and R4, an additional traffic stream is provided comprising a series of reference packets entering onto the network at a first location, i.e. into the router R1, reference traffic. [0052] FIG. 5. In the interval between two successive reference packets, e.g. I.sup.th and (I+1).sup.th, other packets may have joined the queue from other traffic sources R2, R3, R4. [0063] interpolation is shown in FIG. 8 for a scenario in which the reference packets are sequentially identified. Examiner note: reference packets are mapped to the artificial packets of the invention).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to combine Botvich with Chan; the motivation is to provide accurate measurement and estimation of Bandwidth Requirement that will guarantee Quality of Service targets (e.g. see Botvich [0011]- [0015]).
Therefore, the combination of Botvich with Chan, meets the combination of the above limitations.



Claim 29: Chan in view of Botvich teaches the system according to claim 27, and the system is included in the packet switched communication network (e.g. [0077] network. In Botvich). 
	Compact notation has been utilized, above; wherein, when a feature is attributed to a secondary reference, the primary reference does not explicitly disclose the feature).
	The motivation, to combine references, is the same as, in the parent claim. 

Claim 30: Chan in view of Botvich teaches a non-transitory computer readable medium including a computer program product loaded in a memory of at least one computer and including software code portions for performing the method of claim 16, when the product is run on at least one computer ([0074] software program running on a computer. In Botvich).
	Compact notation has been utilized, above; wherein, when a feature is attributed to a secondary reference, the primary reference does not explicitly disclose the feature).
	The motivation, to combine references, is the same as, in the parent claim. 

Claim 31: Chan in view of Botvich teaches the method according to claim 16, and the packet rate of the flow of artificial packets is different than a packet rate of the flow of data packets ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. The least significant bits of the header field or payload sequence are set by artificial packet. [0025] The probes 110 each inspect the packets in the network traffic as they are received to determine whether they match the flow filter and belong to the flow, and to determine whether they match the trigger filter and serve as trigger packets. The network traffic is filtered passively, meaning that packets are not altered and the existing network traffic is not disrupted. Typically, the packets are examined at full-duplex line-rate speeds. [0053] measurement unit 120 receives captured trigger packets over a predetermined time interval, e.g., 0.1 to 1 s, referred to as a matching window. The matching window should be long enough to encompass the worst-case lifetime of a packet traversing the network 140, but short enough to not degrade the uniqueness of the packet signature. Usually, the matching window is specified by a user and is based on the service level agreement SLA for the network 140 under test. In Chan). 

Claim 33. Chan in view of Botvich teaches the method according to claim 16, and the packet rate of the flow of artificial packets is further set based on a probability of reception errors ([0002] A link transfers a stream of bits from one end to another at a specified rate with a given bit error rate and a fixed propagation time. In Botvich) ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. the trigger packets are more evenly spaced. provide a trigger frequency. [0024] when implemented as a hardware filter, it is often difficult to set a trigger filter that will not yield false positives. it is, therefore, 
	Both references, teach the above feature. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Botvich as applied to claim 16 above, and further in view of Bei (US 20060209684 A1).

Claim 32. Chan in view of Botvich teaches the method according to claim 16, and the packet rate of the flow of artificial packets is further set based on a clock mismatch between the first and second measurement points ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. The least significant bits of the header field or payload sequence are set by the filter, so that the trigger packets are more evenly spaced. Preferably, at least the 5 least significant bits are set to provide a trigger frequency of at most 1/32. Examiner note: the trigger frequency of at most 1/32, is disclosed. Hence, at most 1 out of every 32 packets, may be a trigger packet, artificial packet. [0025] The probes 110 each inspect the packets in the network traffic as they are received to determine whether they match the flow filter and belong to the flow, and to determine whether they match the trigger 
But not the underlined feature, above, namely, clock mismatch;
Chan does not explicitly teach clock mismatch. 
Disclosed by Bei (Abstract: A data rate controller and a method of control thereof. The invention presents a data rate controller to control data transmission between a host and a function device via a buffer by providing an interrupt device to provide feedback of a buffer status of the buffer to the host to control data rate. The invention prevents buffer under run and overrun in isochronous transfers due to clock mismatches. The data rate controller includes an interrupt device, and an isochronous device that consists of a buffer and a buffer monitor).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to combine Bei with Chan in view of Botvich; the motivation is to provide accurate measurement and estimation of Bandwidth Requirement that will guarantee Quality of Service targets (e.g. see Botvich [0011]- [0015]).


Conclusion
The prior art made of record and is considered pertinent to the patentability of the applicant's claims:

Beigi (US 6363056 B1)
ABSTRACT: A method, apparatus, article of manufacture and computer product for low-overhead continuous monitoring of network performance in an intranet or Internet topology. Probe packets are sent from ingress access routers where they are received and processed by egress access routers. Probe packets are generated by copying every Nth packet being sent by an ingress access router. In the event an access router does not receive the probe packet, the probe packet is discarded through normal network delivery mechanisms. Network delay is determined by subtracting the time that a probe packet was received with the time stamp enclosed in the probe packet. Round trip time is established by reflecting the probe packet back to the originating access router and computing the round trip time. Bandwidth monitoring is achieved by using the number of probe packets received to estimate the expected amount of network traffic to be received. Fault monitoring is accomplished by comparing the number of probe packets received with the number of actual packets received. When the low overhead mechanisms indicate that network delays or faults exist, a heavy weight monitoring protocol is started between two access routers in question.

Song (US 8730821 B2)
ABSTRACT: A packet loss rate detection method, apparatus, and system relating to a Packet Switching Network (PSN) are provided, and the method includes: transmitting, by a transmitting end, data packets and Operation, Administration, and Maintenance (OAM) packets, and writing a counting value of the data packets into the subsequent OAM packets after a time delay, and receiving, by a receiving end, the data packets and the OAM packets, counting a number of the received data packets, and calculating a packet loss rate based on the number of the practically received data packets and the counting value carried in the OAM packets.

Cociglio (US 9699062 B2) continuation of PCT/EP2013/061270, published Dec. 4, 2014 (WO2014/191048); patent application publication US 20160105353 A1.
Claim 1. A method for performing a performance measurement of a link connecting a first node and a second node of a communication network, the method comprising: a) before starting a performance measurement, providing the first node and the second node with measurement mode information comprising at least a measurement start time and a packet transmission rate; b) at the measurement start time, generating and transmitting a packet flow from the first node to the second node, the packet flow comprising a plurality of packets whose transmission times are determined by the measurement start time and the packet transmission rate, the generating and transmitting comprising generating and transmitting first packets during first block periods and second packets during second block periods which alternate in time with the 

McKee (US 5477531 A)
Abstract: In packet-based networks (10), it is often desired to test communications between two specific stations (11, 12). This can generally be effected from a first one of the stations (11) by requesting the other station (12) to `loop-back` a test packet sent from the first station. The first station (11), on receiving back the test packet, can thereby ascertain that not only is communication with the other station (12) possible, but it can also measure the round trip time. However, more complex characteristics of the transmission path between the stations (11, 12) are not ascertainable in this manner. The transmission of a predetermined sequence of packets permits such characteristics to be determined by observing the effect of the network (10) on the sequence considered as a whole. Thus by varying packet size in a sequence, characteristics such as bandwidth, propagation delay, queuing delay and the network's internal packet size can be derived. The use of bursts of packets enables buffer size and re-sequencing characteristics to be determined.


[0048] the step of transmitting the plurality of dummy packets may be repeated periodically until transmission of the second, predefined sequence of packets. The second, predefined sequence of packets may be transmitted during a predetermined time interval, 455 as monitored by control channel timers on the router and the optical node.

Chan (US 20140328206 A1)
[0019] In operation, the probes 110 receive network traffic from the network 140 under test and monitor the network traffic to identify a flow of packets passing the probes 110. Simultaneously, the probes 110 monitor the network traffic to identify one or more predetermined packets in the flow which serve as trigger packets.
[0020] All the packets in the flow, including the trigger packets, have one or more common attributes, such as a common protocol, source address, source port, destination address, and/or destination port. Typically, the packets in the flow have at least a common source address and destination address. On the other hand, the packets in the flow may be uniquely identified at the probes 110 by an attribute that varies from packet to packet within the flow, such as an identifier, a sequence number, or a checksum. Such an attribute is used to distinguish the trigger packets from other packets in the flow. The distinguishing attribute may be located anywhere in the packet, e.g., in an IP header, in a transport-layer header, in an application-layer header, or even in the packet payload. Advantageously, there is no need to mark the trigger packets or to actively insert trigger packets into the flow. The flow is part of the existing network traffic and is not altered in any way.

[0022] The flow is identified by matching one or more common attributes, e.g., protocol, source address, source port, destination address, and/or destination port, of the packets in the flow to the flow filter. Typically, the flow filter defines values of at least an IP source address field and an IP destination address field. Preferably, the flow filter also defines an entire space of a header field or payload sequence used by the trigger filter.
[0023] The trigger packets are identified by matching at least one distinguishing attribute, e.g., an identifier, a sequence number, or a checksum, of the trigger packets to the trigger filter. Typically, the trigger filter defines a subset of values of at least one header field, such as an IP version 4 (IPv4) identifier field, an IP security (IPsec) sequence number field, a transport-layer sequence number field, a user datagram protocol (UDP) checksum field, or an application-layer sequence number field, e.g., a moving picture experts group (MPEG) transport stream (TS) continuity counter field. Alternatively, the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. The least significant bits of the header field or payload sequence are set by the filter, so that the trigger packets are more evenly spaced. Preferably, at least the 5 least significant bits are set to provide a trigger frequency of at most 1/32.

[0028] The probes 110 each continuously count the packets in the flow, and continuously collect any other data and statistics that are desired. Upon identifying a trigger packet, the packet and byte counts for the flow at each probe 110 are latched, as are any other data and statistics collected at each probe 110. When a packet in the network traffic matches the trigger filter, the current values of the packet and byte counts for the flow at each probe 110 are copied to a memory buffer in that probe 110. The current values of any other data and statistics are also copied to the memory buffer. Meanwhile, the packet and byte counts for the flow and any other data and statistics collected at each probe 110 continue to be updated as the network traffic passes through that probe 110.
[0030] In this manner, a snapshot of the packet and byte counts for the flow is recorded at each probe 110 whenever a trigger packet is identified. All the probes 110 are triggered to take a snapshot of the same packets in the flow, the packets preceding the trigger packet. Thereby, latched packet and byte counts are obtained at each probe 110 that correspond to the same packets in the flow.
[0031] Typically, the probes 110 each record a trigger timestamp in the memory buffer whenever a trigger packet is identified, which represents the time at which the trigger packet 
[0032] The probes 110 each generate result packets, which are transmitted from each probe 110 to the measurement unit 120, optionally, via the packet-routing engine 130. A result packet includes the latched packet and byte counts for the flow at a probe 110, as well as the corresponding trigger timestamp, i.e., the timestamp of the trigger packet that latched the counts. Any other data and statistics collected at the probe 110 may also be included in the result packet. Preferably, the result packet includes a copy of the trigger packet or a portion thereof to enable deeper packet analysis by the measurement unit 120.
[0033] Typically, the result packet further includes an indicator that indicates to the measurement unit 120 that the result packet is for a trigger packet, and a probe identifier that identifies the probe 110 at which the trigger packet was identified. Often, the result packet also includes a trigger sequence number that identifies the trigger packet that latched the counts. However, when the spacing between the trigger packets is large enough, the results packets can be grouped as belonging to a same trigger packet without using a trigger sequence number.

Botvich (US 20080137540 A1)
ABSTRACT: traffic measurement on a network. Obtaining a measure of shaped traffic before shaping using reference packets injected onto the network at a first location (prior to shaping). Measuring the traffic on the network at a second location (after shaping) and using the reference packets for timing purposes.
	Reference packets map to the artificial packets of the invention.

De Noia (US 20070133432 A1)
[0015] Other RTT monitoring methods known in the art are based upon the computation of the RTT of artificial packets injected in the network and back forwarded to the source once received from a node or port of the network. A method of this type is implemented in the Internet Control Message Protocol ("ICMP") described in IETF RFC 792 "Internet Control Message Protocol" issued on September 1981; it uses an artificial "echo" packet therein described.

Cociglio (US 20110255440 A1)
Abstract: A method for measuring data loss of a data flow in a communication network is provided. The method includes, at a transmitting node: marking each data unit of the data flow for dividing the data flow in blocks so that: data units of a same block have a feature with a same value, while data units of contiguous blocks have the feature with different values; increasing a first counter when the feature has the first value, and a second counter when the feature has the second value; and transmitting the data flow to a receiving node. The method includes, at the receiving node, for each data unit: checking the feature, increasing a third counter when the feature has the first value, and increasing a second counter when the feature has the second value. The method includes calculating data loss based on detected values of first, second, third and fourth counters.

Cociglio (US 20150109953 A1)


COCIGLIO (US 20160105353 A1)
[0001] field of communication networks. performing a performance measurement (a packet loss measurement and a delay measurement and a jitter measurement) of a link between two measurement points in a packet-switched communication network. nodes and computers for communication network configured to implement such a method, and to computer networks comprising such nodes and computers.
[0021] performing a performance measurement on a link between two measurement points (nodes or computers) in a packet-switched communication network based on artificial traffic, namely which provides more accurate measurements than Ping and OWAMP/TWAMP and which enables intermediate performance measurements on one or more portions of the link.


COCIGLIO (US 20170244623 A1)
[0157] time measurement comprises periodically changing the value of the first marking sub-field b1 for dividing the packet flow PF in blocks. packet flow PF may be divided in blocks without the first marking sub-field b1. transmitting node N1 may periodically insert in the packet flow PF an additional packet which marks the edge between a block period T(k) and the subsequent block period T(k+1). if the communication network CN is an Ethernet network, the additional packets may be OAM frames which, as defined by the ITU-T Recommendation Y.1731, are currently used for allowing measurement of the frame loss. packet loss is calculated on the packet flow divided in blocks as provided by Y.1731. differently from Y.1731, the time measurements are not performed on the OAM packets dividing the packet flow in blocks. packets of the packet flow divided in blocks are marked for distinguishing packets to be subjected to time measurement from packets not to be subjected to time measurement. time measurements are carried out on packets marked as packets to be subjected to time measurement. while according to Y.1731 packet loss is measured on real traffic while time measurements are made on artificial traffic, namely, the OAM packets which divide the real traffic into blocks, both packet loss measurements and time measurements are performed on real traffic.

Arena (US 20180014214 A1)
[0008] a client-server approach, whereby a measurement client (typically a mobile phone or a PC or tablet with mobile connectivity, provided with a suitable client software) communicates with a measurement server implemented within the core network. The measurement client generates a flow of artificial packets and transmits them to the measurement server via an eNodeB, the backhauling network, the packet gateway and the core network. The measurement server then retransmits the packets to the client, which may then calculate performance parameters indicative of the performance of the end-to-end connection between client and server.

Chan (US 9438497 B2)
Abstract: measuring packet loss, a flow of packets is identified at first and second locations in a network. The packets in the flow are counted at each of the first and second locations to provide first and second packet counts, respectively. When a trigger packet in the flow is identified at each of the first and second locations, the first and second packet counts are latched to provide latched first and second packet counts corresponding to same packets in the flow. The latched first and second packet counts are compared to measure packet loss between the first and second locations.

CHAN (US 20140119231 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465